DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1(a)(2) )as being anticipated by Evans et al. (US 5709166 henceforth Evans).
Regarding claim 1, Evans discloses an automated live bait feeder comprising: (a)    a top portion (cover 5 and lever 24) comprising circuitry and mechanisms for controlling the automated live bait feeder (col. 2, ll. 19-22); (b) a bottom portion (container 4) positioned below the top portion and detachable from the top portion 
Regarding claim 2, Evans discloses wherein the top portion further comprises at least one fan (fan 7, col. 2, ll. 15-16).
Regarding claim 3, Evans discloses wherein the top portion further comprises a power inlet (power connector 9).
Regarding claim 4, Evans discloses wherein the top portion comprises an actuator (control circuitry 39).
Regarding claim 5, Evans discloses wherein the top portion is adapted to receive at least a portion of at least one of the plurality of automated doors (lever 24 of top portion is adapted to receive the actuating pin 17 of the automated doors). It has been held that the recitation that an element is “adapted to” perform a function is not a In re Hutchinson, 69 USPQ 138.
Regarding claim 7, Evans discloses wherein the mechanisms comprise a motor (32, col. 4, ll. 3-4).
Regarding claim 9, Evans discloses wherein the mechanisms comprise a linear actuator (actuator pin 17).

Regarding claim 11, Evans discloses wherein the bottom portion is adapted to receive at least a portion of at least one of the plurality of automated doors (bottom portion of trap door 15 is adapted to extend into container 4, fig. 6a).
Regarding claim 12, Evans discloses wherein at least one of the plurality of storage units further comprises a divider (wall 14).
Regarding claim 18, Evans discloses wherein the top portion and the bottom portion are removably connected (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Krishnamurthy (US 2008/0289580).
Regarding claim 6, Evans teaches the invention substantially as claimed but fails to teach wherein the circuitry comprises a computer system. However, Krishnamurthy teaches a computer animal feeder comprising a computer (para. 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans’ feeder with the processor as taught by Krishnamurthy to allow the system to provide a schedule without human supervision.
Regarding claim 8, Evans teaches the invention substantially as claimed but fails to teach wherein the mechanisms comprise a gear. However, Krishnamurthy teaches a rotating feeder comprising a mechanical means with gears (para. 0031, fig. 9-11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans’ feeder with a mechanical means as taught by Krishnamurthy to allow parts to be easily replaced to increase the service life of the feeder.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Stone (US 2014/0090601).
Regarding claim 10, Evans teaches the invention substantially as claimed but fails to teach wherein the bottom portion comprises a plurality of breathing holes. .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Strength et al.  (US 5899367 henceforth Strength).
Regarding claim 13, Evans teaches the invention substantially as claimed but fails to teach wherein at least one of the plurality of storage units further comprises a light. However, Strength teaches a storage unit comprising a light (light emitting diode 64, col. 5, ll. 34-40 and col. 8, ll. 27-35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans’ feeder with a light as taught by Strength to provide light to the system to give an animal warning that feed is about to be dispensed when training an animal to use the system.
Regarding claim 14, Evans as modified by Strength teaches the invention substantially as claimed and Strength further teaches wherein the a light comprises a light emitting diode (light emitting diode 64, col. 8, ll. 27-35).
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Lewis et al.  (US 6349671 henceforth Lewis).
Regarding claim 15, Evans teaches the invention substantially as claimed but fails to teach wherein at least one of the plurality of automated doors comprises at least one breathing hole. However, Lewis teaches automated doors comprising at least one breathing hole (vent holes 29, col. 5, ll. 56-57). It would have been obvious to one 
Regarding claim 19, Evans teaches the invention substantially as claimed but fails to teach further comprising a local interface disposed on the feeder. However, Lewis teaches  a local interface disposed on the feeder (display module 14, col. 4, ll. 17-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans’ feeder with a display module as taught by Lewis to allow an owner to program the feeder to an animals specific needs.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Krishnamurthy (US 2006/0219187 henceforth Krishnamurthy ‘187).
Regarding claim 16, Evans teaches the invention substantially as claimed but fails to teach wherein at least one of the plurality of automated doors is adapted to be opened and closed remotely via a remote controller. However, Krishnamurthy ‘187 teaches a remote controlled feeder (Abstract, the entire system is controllable by remove control means). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans’ feeder with a remote control means as taught by Krishnamurthy ‘187 to allow an owner to control the system when absent. 
Regarding claim 17, Evans teaches the invention substantially as claimed but fails to teach wherein at least one of the plurality of automated doors is adapted to be opened and closed remotely via a mobile application. However, Krishnamurthy ‘187 teaches a remote controlled feeder (Abstract, the entire system is controllable by . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Ma (US 9560834).
Regarding claim 20, Evans teaches an automated live bait feeder comprising:
(a)    a bottom portion (container 4); (b) a top portion, said top portion being removably attached to the bottom portion (cover 5); (c) at least one storage unit, said at least one storage unit being disposed in the bottom portion and being adapted to retain live bait  (compartments 13, fig. 7); (d) at least one automated door, said at least one automated door being adapted to be moved between a closed position and an open position (trap doors 15, ll. 39-40); (e) at least one mechanism, said at least one mechanism being disposed in the top portion and being adapted to move the at least one automated door between the closed position and the open position (col. 2, ll. 19-22) but fails to teach a controller, said controller being disposed in the top portion and being adapted to receive input from a user interface and communicate with the at least one mechanism in order to move the at least one automated door between the closed position and the open position; wherein the user interface may be disposed locally on the automated live bait feeder or remotely on a mobile device. However, Ma teaches a controller (control panel 13) disposed in the top portion and being adapted to receive input from a user interface and communicate with the at least one mechanism in order to move the at least one automated door between the closed position and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EBONY E EVANS/Primary Examiner, Art Unit 3647